UNITED STATES COURT OF APPEALS
                            FOR THE FIFTH CIRCUIT


                                          No. 98-60289


JOHN DANIEL STOGNER,
                                                                           Petitioner-Appellant,

                                               versus

JAMES V. ANDERSON, SUPERINTENDENT,
MISSISSIPPI STATE PENITENTIARY,
                                                                         Respondent-Appellee.


                      Appeal from the United States District Court
                        for the Southern District of Mississippi
                                      (1:94-CV-562-RG)
                                      September 13, 1999
Before POLITZ, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*
       John Daniel Stogner appeals an adverse judgment in this habeas corpus

proceeding. Having considered the briefs of the parties and the record, and finding
no error, the judgment of the district court is AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.